DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The patent granted on this application is subject to one terminal disclaimer. The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent no. US 10,728,614, has been reviewed and has been accepted. The acceptance of the terminal disclaimer has already been recorded on 2/17/2022.


Response to Applicant Amendments/Arguments
Applicant:  Remarks: 112f Rejections
Examiner:  The corresponding claim terms will be interpreted under 112f, where the specification indicates corresponding structure.

Applicant: Remarks: Double Patenting Rejections
Examiner: Applicant has filed the proper terminal disclaimers. The terminal disclaimers filed have been accepted by the Patent Office.

Applicant:  Remarks: 103 Rejections
Examiner:  Claims 1, 8, and 21, have been indicated as containing allowable subject matter. Applicant’s arguments and amendments are persuasive.



Allowed Claims
Claims 1, 8, and 21 are allowed. Therefore, dependent claims 2-7, 9-14, 22-26 are allowed, as they are dependent upon an allowed claim.

Claims 1, 8, and 21, contain allowable subject matter. Therefore dependent claims 2-7, 9-14, 22-26 contain allowable subject matter, as they depend from one of claims 1, 8, and 21, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular an apparatus comprising: memory; and processor circuitry to execute computer readable instructions to: determine weight adjustments based on a ratio of (A) a first dot product of (i) attribute data and (ii) a difference between first aggregate panelist data and second seed panelist data, and (B) a second dot product of the attribute data and the attribute data, the first aggregate panelist data based on the attribute data, the attribute data corresponding to a seed panel; determine weight estimates based on the weight adjustments, the weight estimates to replicate respective seed panelists in the seed panel; and replicate respective ones of the seed panelists based on the weight estimates to generate a synthetic audience representative of return path data reported by a plurality of media devices. Applying the dot product algorithms using attribute and panelist data to generate panelist weight adjustment, and then using the output of the dot product algorithms to then generate panelist weight estimates is novel.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426